—Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered March 27, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 5, to adjudicate respondent as the father of a child born to Kathy RR.
In this filiation proceeding, the mother of the child testified as to her sexual relations with respondent. The results of a human leucocyte antigen (hereinafter HLA) test reported the probability of respondent’s paternity to be 99.46%. Although respondent denied paternity, it was for Family Court to assess the witnesses’ testimony. Here, the court rejected respondent’s testimony as not credible. Considering the parties’ testimony together with the HLA test results which are highly probative, there was clear and convincing evidence that respondent is the father of the child at issue. Accordingly, Family Court’s adjudication of paternity should not be disturbed.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the order is affirmed, without costs.